Exhibit 10.4

 

EXECUTION COPY

 

AMENDMENT NO. 1 dated as of March 6, 2009 (this “Amendment”), among INDALEX
HOLDING CORP., a Delaware corporation (the “Parent Borrower”), INDALEX LIMITED,
a Canadian corporation (the “Canadian Subsidiary Borrower”), the SUBSIDIARY
PARTIES party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) under the Canadian Security Agreement referred to below,
to the CANADIAN SECURITY AGREEMENT dated as of February 2, 2006 (as amended,
supplemented or otherwise modified prior to the effectiveness of this Amendment,
the “Canadian Security Agreement”), among the Parent Borrower, the Canadian
Subsidiary Borrower, the Subsidiary Parties party thereto and the Administrative
Agent.  Capitalized terms used in this Amendment but not otherwise defined shall
have the meanings assigned to such terms in the Canadian Security Agreement.

 

WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Bank have
agreed to extend credit to the Borrowers on the terms and subject to the
conditions set forth therein;

 

WHEREAS Holdings, the Borrowers, the Subsidiary Loan Parties, the Lenders and
the Administrative Agent have entered into Amendment No. 2, Waiver and Agreement
to the Credit Agreement, dated as of the date hereof (the “Waiver”), to effect
certain waivers, amendments and agreements set forth therein;

 

WHEREAS the effectiveness of the Waiver is conditioned upon the amendment of
certain provisions of the Canadian Security Agreement; and

 

WHEREAS the undersigned parties are willing to amend such provisions of the
Canadian Security Agreement subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 


SECTION 1.  AMENDMENTS TO SECTION 1.02.  SECTION 1.02 OF THE CANADIAN SECURITY
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)  BY DELETING IN ITS ENTIRETY EACH OF THE FOLLOWING DEFINED TERMS IN SUCH
SECTION:  “FIRST ACTIVATION PERIOD”, “FIRST ACTIVATION PERIOD NOTICE”, “SECOND
ACTIVATION PERIOD NOTICE”, “TERMINATION PERIOD” AND “TERMINATION PERIOD NOTICE”;
AND


 


(B)  BY INSERTING THE FOLLOWING NEW DEFINED TERM IN THE APPROPRIATE ALPHABETICAL
ORDER IN SUCH SECTION:


 

“Canadian Secured Obligations” means the Secured Obligations, provided, however,
that, solely for purposes of Section 4.02, “Canadian

 

--------------------------------------------------------------------------------


 

Secured Obligations” shall mean Canadian Secured Obligations (as such term is
defined in the Credit Agreement).

 


SECTION 2.  AMENDMENT TO SECTION 3.06.  SECTION 3.06(C) OF THE CANADIAN SECURITY
AGREEMENT IS HEREBY AMENDED BY REPLACING THE PROVISO TO SUCH SECTION WITH THE
FOLLOWING TEXT:


 

provided that, on the Amendment No. 2 Effective Date, the Administrative Agent
shall (i) send a notice to each bank where any Grantor maintains a Receivables
Account (each, a “Receivables Account Bank”) that commences a period during
which the applicable Receivables Account Bank shall cease complying with any
instructions originated by the applicable Grantor and shall comply with
instructions originated by the Administrative Agent directing dispositions of
funds, without further consent of the applicable Grantor and (ii) apply (and
allocate) the funds in each Receivables Account pursuant to Section 2.10(b) of
the Credit Agreement.

 


SECTION 3.  AMENDMENT TO SECTION 4.02.  SECTION 4.02 OF THE CANADIAN SECURITY
AGREEMENT IS HEREBY AMENDED BY INSERTING THE FOLLOWING NEW CLAUSE THIRD
IMMEDIATELY AFTER CLAUSE SECOND OF SUCH SECTION AND RENUMBERING THE REMAINING
CLAUSES OF SUCH SECTION ACCORDINGLY:


 

THIRD, to the payment in full of the U.S. Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the U.S. Secured Obligations owed to them on the date of any such
distribution); and

 


SECTION 4.  CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE
AS OF THE DATE FIRST WRITTEN ABOVE WHEN (A) THE ADMINISTRATIVE AGENT (OR ITS
COUNSEL) SHALL HAVE RECEIVED FROM THE PARENT BORROWER, THE CANADIAN SUBSIDIARY
BORROWER AND EACH SUBSIDIARY PARTY EITHER (I) A COUNTERPART OF THIS AMENDMENT
SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS
SIGNED A COUNTERPART OF THIS AMENDMENT AND (B) THE WAIVER SHALL HAVE BECOME
EFFECTIVE IN ACCORDANCE WITH ITS TERMS.


 


SECTION 5.  CANADIAN SECURITY AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN,
THIS AMENDMENT (A) SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR,
CONSTITUTE A WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE
LENDERS, THE ADMINISTRATIVE AGENT, HOLDINGS, THE PARENT BORROWER OR ANY OTHER
LOAN PARTY UNDER THE CANADIAN SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
(B) SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CANADIAN
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND
AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING
HEREIN SHALL BE DEEMED TO ENTITLE HOLDINGS, THE PARENT BORROWER OR ANY OTHER
LOAN PARTY TO ANY FUTURE CONSENT TO, OR WAIVER, AMENDMENT, MODIFICATION OR OTHER
CHANGE


 


2

--------------------------------------------------------------------------------



 


OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED
IN THE CANADIAN SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR
DIFFERENT CIRCUMSTANCES.  AFTER THE DATE HEREOF, ANY REFERENCE IN THE LOAN
DOCUMENTS TO THE CANADIAN SECURITY AGREEMENT SHALL MEAN THE CANADIAN SECURITY
AGREEMENT AS MODIFIED HEREBY.  THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT”
FOR ALL PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 6.  APPLICABLE LAW; WAIVER OF JURY TRIAL.  (A)  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO
AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.


 


(B)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 6.09(B), 6.09(C),
6.09(D) AND 6.10 OF THE CANADIAN SECURITY AGREEMENT AS IF SUCH SECTIONS WERE SET
FORTH IN FULL HEREIN.


 


SECTION 7.  COUNTERPARTS; AMENDMENT.  THIS AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL
CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AMENDMENT BY TELECOPY OR ELECTRONIC TRANSMISSION SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT. 
THIS AMENDMENT MAY NOT BE AMENDED NOR MAY ANY PROVISION HEREOF BE WAIVED EXCEPT
PURSUANT TO A WRITING SIGNED BY THE PARENT BORROWER, THE CANADIAN SUBSIDIARY
BORROWER, EACH SUBSIDIARY PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER WHOSE
CONSENT IS REQUIRED IN CONNECTION WITH SUCH AMENDMENT OR WAIVER PURSUANT TO
SECTION 9.02(B) OF THE CREDIT AGREEMENT AND SECTION 6.02 OF THE CANADIAN
SECURITY AGREEMENT.


 


SECTION 8.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AMENDMENT.


 


[SIGNATURE PAGES FOLLOW]


 


3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

INDALEX HOLDING CORP.,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:    CFO

 

 

 

 

 

INDALEX LIMITED,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:    CFO

 

 

 

 

 

INDALEX HOLDINGS (B.C.) LTD.,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:    CFO

 

 

 

 

 

NOVAR INC.,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:    CFO

 

 

 

 

 

6326765 CANADA INC.,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:    CFO

 

[Amendment No. 1 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

By

 

 

/s/ Charles O. Freedgood

 

 

Name:  Charles O. Freedgood

 

 

Title:    Managing Director

 

[Amendment No. 1 Signature Pages]

 

--------------------------------------------------------------------------------